                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

 M.F., a minor,
 Individually and as Heir-at-Law of Elizabeth A.
 Frost, Deceased, through his Co-Conservators
 Julie Frost and Sarah Bayless,

 and

 Charles E. Frost, Jr., as Administrator of
 THE ESTATE OF ELIZABETH FROST,                          Case No. 2:18-CV-02360-JAR-GEB

               Plaintiffs,

               v.

 ADT, INC., F/K/A PROTECTION ONE, INC.,

               Defendant.


                                  MEMORANDUM AND ORDER

       Plaintiff M.F. (“Minor”), a minor, brings a claim against Defendant ADT, Inc. (“ADT”)

for wrongful death under K.S.A. § 60-1901. Plaintiff Charles E. Frost, Jr., Administrator of the

Estate of Elizabeth Frost (“Administrator”), brings claims against ADT for negligence and

fraudulent misrepresentation. Plaintiffs together bring claims against ADT for Kansas Consumer

Protection Act (“KCPA”) violations,1 breach of implied warranty, and breach of express

warranty. Before the Court is Defendant’s Motion to Dismiss (Doc. 9), brought pursuant to Fed.

R. Civ. P. 12(b)(6). Defendant asserts that Plaintiffs’ claims are time barred under the

decedent’s contractual agreement, and further that Plaintiffs have failed to allege facts sufficient

to state a claim upon which relief can be granted. For the reasons set forth in detail below,

Defendant’s motion is granted.


       1
           K.S.A. § 50-623
I.      Legal Standard

        To survive a motion to dismiss brought under Fed. R. Civ. P. 12(b)(6), a complaint must

contain factual allegations that, assumed to be true, “raise a right to relief above the speculative

level”2 and must include “enough facts to state a claim for relief that is plausible on its face.”3

Under this standard, “the complaint must give the court reason to believe that this plaintiff has a

reasonable likelihood of mustering factual support for these claims.”4 The plausibility standard

does not require a showing of probability that “a defendant has acted unlawfully,” but requires

more than “a sheer possibility.”5 “[M]ere ‘labels and conclusions,’ and ‘a formulaic recitation of

the elements of a cause of action’ will not suffice; a plaintiff must offer specific factual

allegations to support each claim.”6 Finally, the court must accept the nonmoving party’s factual

allegations as true and may not dismiss on the ground that it appears unlikely the allegations can

be proven.7

        The Supreme Court has explained the analysis as a two-step process. For the purposes of

a motion to dismiss, the court “must take all the factual allegations in the complaint as true, [but

is] ‘not bound to accept as true a legal conclusion couched as a factual allegation.’”8 Thus, the

court must first determine if the allegations are factual and entitled to an assumption of truth, or

merely legal conclusions that are not entitled to an assumption of truth.9 Second, the court must


        2
         Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citing 5C Charles Alan Wright & Arthur R. Miller,
Federal Practice and Procedure § 1216, at 235–36 (3d ed. 2004)). 
        3
            Id. at 570.
        4
            Ridge at Red Hawk, L.L.C. v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007) (emphasis in original).
        5
            Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556).
        6
            Kan. Penn Gaming, LLC v. Collins, 656 F.3d 1210, 1214 (10th Cir. 2011) (quoting Twombly, 550 U.S. at
555).
        7
            Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).
        8
            Id. (quoting Twombly, 550 U.S. at 555).
        9
            Id. at 678–79.




                                                          2
determine whether the factual allegations, when assumed true, “plausibly give rise to an

entitlement to relief.”10 “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.”11

         Finally, if the court on a Rule 12(b)(6) motion looks to matters that were not attached to

the complaint or incorporated into the complaint by reference, it generally must convert the

motion to a Rule 56 motion for summary judgment.12 However, the court may consider

documents that are referred to in the complaint if they are central to the plaintiff’s claim and the

parties do not dispute their authenticity.13 Here, the Court will consider the contract Plaintiffs

refer to in their Third Amended Counterclaim, which Defendant attaches to its motion to

dismiss.14

II.      Factual Allegations

         A. Timeline of events

         The facts of this action are tragic. Plaintiffs are M.F., a minor and sole heir-at-law to

decedent Elizabeth A. Frost (“decedent”), and Charles E. Frost, Administrator of the Estate of

Elizabeth Frost. Defendant is ADT, LLC (“ADT”), an alarm services company. Protection One,

Inc., and Protection One Alarm Monitoring, Inc., the companies with which decedent contracted,

merged with ADT on or around April 13, 2017. Protection One supplied both the home security




         10
              Id. at 679.
         11
              Id. at 678 (citing Twombly, 550 U.S. at 556).
         12
              Fed. R. Civ. P. 12(d); GFF Corp. v. Associated Wholesale Grocers, 130 F.3d 1381, 1384–85 (10th Cir.
1997).
         13
              See Alvardo v. KOB-TV, LLC, 493 F.3d 1210, 1215 (10th Cir. 2007); GFF Corp., 130 F.3d at 1384–85.
         14
              Doc. 10-1.




                                                              3
system and subsequent monitoring services to the residence of decedent, located at 3420 SE

Indiana Ave., Topeka, Kansas 66205.

       Sometime during the early morning hours of August 15, 2016, an accidental home fire

from the kitchen stove began at decedent’s residence. Decedent’s home was equipped with a

security system, which Defendant sold and monitored. At 1:30 a.m., Defendant received a

“sensor tamper” alert for “glass break” in the dining room. Defendant did not call any individual

or emergency service at that time. At 1:32 a.m., Defendant received an alert for “expansion

module failure.” The expansion module is the key pad and system center located by the front

door of the home. Defendant did not call any individual or emergency services at that time. At

approximately 1:43 a.m., Defendant twice attempted to call decedent, but was unable to reach

her. At 1:49 a.m., Defendant then attempted to call the next call-back number, that of decedent’s

grandmother, but was also unable to reach her. The caller identification label associated with

Defendant’s number is an unlisted number and does not identify Defendant as the caller.

Between 2:01 a.m. and 2:04 a.m., Defendant again attempted to call decedent’s number and the

next call-back number. Defendant was again unable to reach either party. Around 2:04 a.m.,

Defendant “fully cleared” the alarms.

       Around 2:52 a.m., City of Topeka Public Works Department employees noticed the

house fire and dialed 911 from a cell phone. First responders arrived at the scene at

approximately 2:58 a.m.. A fire crew conducted a primary search and found decedent face

down, unconscious, in a hallway. The fire crew took decedent from the house and began

emergency medical treatment at approximately 3:07 a.m.. Decedent was transported to Stormont

Vail Health Care in Topeka, KS, where she succumbed to her injuries and was pronounced dead.




                                                4
Her cause of death was inhalation of smoke and soot from the fire. Decedent experienced

significant conscious pain and suffering.

       B. Alleged Representations

       Plaintiffs allege that on Defendant’s website are the following statements:

          The ability to remotely learn of possible hazards and to dispatch responders is key to

           how security monitoring works.

          Protection 1 home alarm systems will provide you with total peace of mind.

          [Security systems] are monitored 24/7 at our central monitoring centers, so you can

           rest easy in the knowledge that we’ve got your back at all times.

          24/7 professional monitoring centers will address alarms immediately to ensure that

           help is on the way.

          Protection 1’s home monitoring services ensure that you and your family always have

           a watchful eye and a lightning fast response unit on your side.

          [ADT] [t]ake[s] monitoring seriously and always employ[s] triple redundancy

           monitoring for home alarm systems.

          In the event of an emergency, local police or fire assistance will be notified.

          A trained employee immediately attempts to call you to notify you of the disturbance

           in case it is a false alarm. If you confirm a false alarm, the employee will see if there

           is anything else you need before letting you hang up. If the employee is unable to

           contact you, or if you confirm that the alarm is genuine, the authorities will be

           notified. A dispatch will then send police officers to your residence to evaluate the

           situation.




                                                 5
       C. Contractual Provisions

       Decedent signed a contract with Defendant on March 12, 2014. On the front page of the

contract is a “Financial Summary” of the services contracted for between Defendant and

decedent.15 Included services for which decedent paid a monthly service fee of $37.99 are

“Monitoring,” “Extended Service,” and “PrimeCell.” Notably not included, although available,

are “Smoke Detection,” “CO Detection,” or “Temperature Monitoring.”16 At the bottom of the

first page, above decedent’s initials, in bold, capital letters, the contract states: “IMPORTANT

PROVISIONS – YOUR RESPONSIBILITY TO READ TERMS OF THIS

AGREEMENT” and “By e-signing this Contract, you agree to all the terms and conditions,

below.”17 The Contract reads, “Please pay special attention to the following sections:” and

specifically directs attention to “Section 6, 7, 8: WE ARE NOT AN INSURER, Limitation of

Liability, Hold Harmless, which, among other things, significantly limits [ADT]’s liability

to you under this Contract.”18

       Section 6 provides as follows:

                   We Are Not an Insurer. YOU AGREE THAT: (i) WE ARE
                   NOT AN INSURER OF YOU, OTHER PERSONS LIVING
                   IN, OR PRESENT AT YOUR PREMISES, OR YOUR
                   PREMISES OR ITS CONTENTS; (ii) IT IS YOUR
                   RESPONSIBILITY TO OBTAIN ADEQUATE INSURANCE
                   COVERING YOU, YOUR PREMISES AND ITS
                   CONTENTS, AND OTHER MEMBERS OF YOUR
                   HOUSEHOLD AND OTHER AFFECTED PERSONS OR
                   PROPERTY; (iii) OUR SERVICE FEES ARE BASED ON
                   THE DETERRENCE AND OTHER VALUE OF THE
                   SERVICES PROVIDED AND OUR LIMITED LIABILITY
                   UNDER THIS CONTRACT, AND NOT THE VALUE OF

       15
            Doc. 10-1 at 1.  
       16
            Id.
       17
            Id. (emphasis in original).
       18
            Id. at 2 (emphasis in original).




                                                6
            YOUR PREMISES OR ITS CONTENTS, OR THE
            LIKELIHOOD OR POTENTIAL EXTENT OR SEVERITY
            OF INJURY (INCLUDING DEATH) TO YOU OR OTHERS;
            AND (iv) YOUR SYSTEM AND OUR SERVICES MAY NOT
            ALWAYS OPERATE AS INTENDED FOR VARIOUS
            REASONS, INCLUDING OUR NEGLIGENCE OR OTHER
            FAULT. WE CANNOT PREDICT THE POTENTIAL
            AMOUNT, EXTENT, OR SEVERITY OF ANY DAMAGES
            OR INJURIES THAT YOU OR OTHERS MAY INCUR
            WHICH COULD BE DUE TO THE FAILURE OF THE
            SYSTEM OR SERVICES TO WORK AS INTENDED. AS
            SUCH (a) YOU AGREE THAT THE LIMITS ON OUR
            LIABILITY, WAIVERS AND INDEMNITIES, SET FORTH
            IN THIS CONTRACT ARE A FAIR ALLOCATION OF
            RISKS AND LIABILITIES BETWEEN YOU, US AND ANY
            AFFECTED THIRD PARTIES; (b) YOU WILL LOOK
            EXCLUSIVELY TO YOUR INSURER FOR FINANCIAL
            PROTECTION FROM SUCH RISKS AND LIABILITIES,
            AND (c) EXCEPT AS PROVIDED FOR IN SECTION 7
            BELOW, YOU WAIVE ALL RIGHTS AND REMEDIES
            AGAINST US . . . THAT YOU . . . OR OTHER THIRD
            PARTY MAY HAVE DUE TO ANY LOSSES OR INJURIES
            YOU OR OTHERS INCUR.19

In Paragraph 7, decedent agreed to a Limitation of Liability, which reads:

            Limitation of Liability. YOUR EXCLUSIVE REMEDIES
            FOR OUR LIABILITY ARE SET FORTH IN THIS
            SECTION, NEITHER WE NOR ANY PERSON OR ENTITY
            AFFILIATED WITH US SHALL BE LIABLE FOR ANY
            LOSS, INJURY, OR OTHER CONSEQUENCE ARISING
            DIRECTLY OR INDIRECTLY FROM THE FAILURE OF
            EITHER THE SERVICES OR SYSTEM TO WORK AS
            INTENDED . . . IF WE OR ANY PERSON OR ENTITY
            AFFILIATED WITH US IS DETERMINED TO BE
            RESPONSIBLE FOR ANY SUCH LOSS, INJURY, OR
            OTHER CONSEQUENCE, YOUR CLAIM AGAINST US
            SHALL BE LIMITED TO THE LESSER OF (i) $300.00; OR
            (ii) SIX (6) TIMES THE MONTHLY SERVICE FEE. THIS
            AMOUNT IS YOUR SOLE AND EXCLUSIVE REMEDY NO
            MATTER HOW THE LOSS, INJURY, OR OTHER
            CONSEQUENCE IS CAUSED, EVEN IF CAUSED BY OUR
            NEGLIGENCE, BREACH OF THIS CONTRACT, STRICT
            LIABILITY, FAILURE TO COMPLY WITH ANY

19
     Id. at 3, ¶ 6 (emphasis in original). 




                                              7
                   APPLICABLE LAW, OR OTHER FAULT. AT YOUR
                   REQUEST, WE MAY IN OUR SOLE DISCRETION AGREE
                   TO ASSUME ADDITIONAL LIABILITY BY SIGNING AN
                   AMENDMENT TO THIS CONTRACT STATING THE
                   EXTENT OF OUR ADDITIONAL LIABILITY AND THE
                   ADDITIONAL COST TO YOU. YOU AGREE THAT WERE
                   WE TO HAVE LIABILITY GREATER THAN THAT
                   STATED ABOVE, WE WOULD NOT PROVIDE THE
                   SERVICES. WE ARE NOT LIABLE TO YOU OR ANY
                   OTHER PERSON FOR ANY INCIDENTAL, PUNITIVE,
                   SPECULATIVE OR CONSEQUENTIAL DAMAGES.20

       In Paragraph 8, decedent agreed to hold Defendant harmless for any third-party claims:

                   Hold Harmless. IF ANY THIRD PARTY FILES ANY CLAIM
                   OR LEGAL ACTION AGAINST US OR ANY PERSON OR
                   ENTITY AUTHORIZED TO ACT ON OUR BEHALF,
                   ARISING FROM OUR SERVICES OR YOUR SYSTEM,
                   YOU AGREE TO DEFEND AND HOLD US COMPLETELY
                   HARMLESS FROM ANY SUCH ACTIONS, INCLUDING
                   ALL DAMAGES, EXPENSES, COSTS, AND ATTORNEYS’
                   FEES WE INCUR. THIS INDEMNIFICATION SHALL
                   APPLY EVEN IF SUCH ACTIONS ARISE FROM OUR
                   NEGLIGENCE, BREACH OF THIS CONTRACT, STRICT
                   LIABILITY, NON-COMPLIANCE WITH ANY
                   APPLICABLE LAW OR REGULATION, OR OTHER
                   FAULT, SUBJECT TO OUR LIMITED LIABILITY SET
                   FORTH ABOVE.21

       In Paragraph 9, decedent agreed to a one-year limitation of action:

                   Legal Actions. NO CLAIM OR LEGAL ACTION EITHER
                   OF US MAY HAVE ARISING OUT OF THIS CONTRACT,
                   YOUR SYSTEM OR OUR SERVICES (WHETHER BASED
                   ON CONTRACT, NEGLIGENCE, OR OTHERWISE) MAY
                   BE BROUGHT MORE THAN ONE YEAR AFTER THE
                   DATE THE CAUSE OF ACTION FOR SUCH CLAIM
                   ACCRUED.22

       In Paragraph 10, decedent agreed to monitoring services and procedures. The contract
provides:


       20
            Id. at 3–4, ¶ 7 (emphasis in original).
       21
            Id. at 3–4, ¶ 8 (emphasis in original).
       22
            Id. at 4, ¶ 9 (emphasis in original). 




                                                      8
                   When the Center receives an actionable alarm signal from your
                   system (an “Alarm Event”), we will make reasonable efforts,
                   consistent with local laws and our response policies, to make the
                   appropriate notifications. These notifications may include the
                   local emergency response provider . . . , the person designated on
                   your Monitoring Information Schedule or the monitored premises.
                   You acknowledge we are subject to various governmental
                   regulations and industry standards designed to reduce false
                   alarms . . . In the event an Alarm Event is detected, we may, in our
                   sole discretion, endeavor to contact the Premises by telephone to
                   verify that it is not a false alarm.23

       The paragraph continues, “we shall attempt to notify the Premises or the first available

person designated on your Monitoring Information Schedule.”24 The contract further provides

that Defendant may “alter, amend, or discontinue any of our policies and procedures for alarm

response,” and “that any special instructions provided by you for the handling of alarm signals

must be presented and agreed to by us in writing.25

       Finally, the contract contains an integration clause:

                   This Contact is the entire agreement between you and us, and
                   supersedes all previous contracts between you and us regarding
                   alarm monitoring or similar services at the Premises. You agree
                   that we are not bound by and you have not relied on any
                   representation, promise, condition, inducement, or warranty,
                   express or implied, not included in this Contract.26




       23
            Id. at 4, ¶ 10.
       24
            Id.
       25
            Id.
       26
            Id. at 11, ¶ 22.




                                                    9
III.    Discussion

        A. Enforceability of the Contract

                   1.         Unconscionability

        Plaintiffs argue that “the service agreement is unconscionable and should not be

enforced, in any way, by the court.”27 Defendant asserts that decedent entered into a valid,

enforceable contract with Defendant that bars Plaintiffs claims. “Under Kansas law, construction

of a written contract is a matter of law for the court.”28 Kansas law permits “mentally competent

parties to arrange their own contracts and fashion their own remedies where no fraud or

overreaching is practiced.”29 “Contracts freely arrived at and fairly made are favorites of the

law.”30 The Court will uphold contracts provided they are neither “illegal nor contrary to public

policy, and that in the absence of fraud, mistake or duress a party who fairly and voluntarily

entered into such a contract is bound thereby notwithstanding it was unwise or disadvantageous

to the complaining party.”31

        Unconscionability is a doctrine under which a contract may be denied enforcement

because of “procedural abuses arising out of the contract formation, or because of substantive

abuses relating to the terms of the contract, such as terms which violate reasonable expectations

of parties or which involve gross disparities in price.”32 The burden of establishing




        27
             Doc. 12 at 18.
        28
             LDCircuit, LLC v. Sprint Commc’ns Co., L.P., 364 F. Supp. 2d 1246, 1255 (D. Kan. 2005). 
        29
          Estate of Bryant v. All Temperature Insulation, Inc., 916 P.2d 1294, 1298 (Kan. Ct. App. 1996) (quoting
Kansas City Structural Steel Co. v. L.G. Barcus & Sons, Inc., 535 P.2d 419, 424 (Kan. 1975)).
        30
             Id. (quoting Kansas City Structural Steel Co., 535 P.2d at 424).
        31
            Knopke v. Ford Motors Co., No. 14-2225, 2014 WL 5817326, at *4 (D. Kan. Nov. 10, 2014) (quoting
Willie v. Sw. Bell Tele. Co., 549 P.2d 903, 905 (Kan. 1976)).
          32
             Wilson v. Mike Stevens Motors, Inc., 111 P.3d 1076, 1076 (Kan. Ct. App. 2005) (quoting Remco Enters.
Inc., v. Houston, 677 P.2d 567, 572 (Kan. 1984)).




                                                           10
unconscionability is on the party attacking the contract.33 That party must show

unconscionability “at the inception of the contract rather than in the light of subsequent

events.”34

       The leading case on unconscionability in Kansas is Willie v. Southwestern Bell Telephone

Co.35 In Willie, the Kansas Supreme Court found the following factors relevant to whether a

contract was unconscionable:

                           (1) The use of printed form or boilerplate contracts drawn
                           skillfully by the party in the strongest economic position,
                           which establish industry wide standards offered on a take it or
                           leave it basis to the party in a weaker economic position; (2) a
                           significant cost-price disparity or excessive price; (3) a denial
                           of basic rights and remedies to a buyer of consumer goods; (4)
                           the inclusion of penalty clauses; (5) the circumstances
                           surrounding the execution of the contract, including its
                           commercial setting, its purpose and actual effect; (6) the hiding
                           of clauses which are disadvantageous to one party in a mass of
                           fine print trivia or in places which are inconspicuous to the
                           party signing the contract; (7) phrasing clauses in language that
                           is incomprehensible to a layman or that divert his attention
                           from the problems raised by them or the rights given up
                           through them; (8) an overall imbalance in the obligations and
                           rights imposed by the bargain; (9) exploitation of the
                           underprivileged, unsophisticated, uneducated and the illiterate;
                           and (10) inequality of bargaining or economic power.36

Further, there must be additional factors such as deceptive bargaining conduct as well as unequal

bargaining power to render the contract unconscionable.37

       Plaintiffs argue that Defendant’s adhesion service agreement contains multiple indicators

of unconscionability under Willie, including hiding disadvantageous clauses within masses of


       33
            Santana v. Olguin, 208 P.3d 328, 332 (Kan. Ct. App. 2009).
       34
            Knopke, 2014 WL 5817326, at *4.
       35
            549 P.2d 903 (Kan. 1976).
       36
            Id. at 906–07 (citations omitted). 
       37
            Id. at 907. 




                                                        11
fine print and in inconspicuous places, using unnecessary legalese, an “overall imbalance in the

obligations and rights imposed by the bargain,” and “clear inequality of bargaining and economic

power.”38 However, numerous courts, including Kansas courts, have rejected arguments that

nearly identical exculpatory provisions are unconscionable. In Peter’s Clothiers, Inc. v. Nat’l

Guardian Sec. Servs. Corp., the court considered a different security company’s limitation of

liability clause, which was nearly identical to the clause at issue here, and reasoned,

                    “[c]onsidering the small fee [the security company] received, all
                    parties to this contract understood that [the security company] was
                    not insuring all the merchandise located at [Plaintiff’s] store. The
                    court concludes that the liability limiting language in the contract
                    is not unconscionable; it avoids placing [the security company] in
                    the position of being an insurer of [Plaintiff’s] property.39

Indeed, courts have “repeatedly upheld limitation of liability clauses in burglar alarm service

contracts against allegations that they are violative of public policy or unconscionable.”40

         Further, the language limiting liability in decedent’s contract was not hidden in fine print.

In Santana v. Olguin, the court found a limitation of liability clause conspicuous when it was

“written in relatively plain language and set forth after an all-capital-and-bold heading that

clearly and unequivocally signaled the importance of the release and limitation of liability

language.”41 Here, the front page of the agreement tells the contracting party to “pay special


         38
              Doc. 12 at 17.
         39
             Peter’s Clothiers, Inc. v. Nat’l Guardian Sec. Servs. Corp., 994 F. Supp. 1343, 1348 (D. Kan. 1998).
Indeed, the provisions are nearly identical in content and in scope. In Peter’s Clothiers, Inc., the provision included
a statement that the security company was not an insurer, the charges were based solely on the value of the system,
there was no liability even in the event of the company’s negligence, failure to perform, or failure of the system or
services, provided that the contracting party had the opportunity to contract for a separate amendment to increase the
company’s lability, and limited recovery to the lesser of fifty percent of one year’s recurrent service charge or
$1000. See also	Corral v. Rollins Protective Servs. Co., 732 P.2d 1260, 1265 (Kan. 1987) (“The limitation of
liability clause is not contrary to public policy and the district court did not err in finding it valid as to the claims
based upon negligence and strict liability and limiting Rollins' liability thereunder.”). 
         40
              E.H. Ashley & Co. v. Wells Fargo Alarm Servs., 907 F.2d 1274, 1278 (1st Cir. 1990) (collecting cases).
        41
           Santana v. Olguin, 208 P.3d 328, 333 (Kan. Ct. App. 2009); see also Frets v. Capitol Fed. Savings &
Loan Ass’n, 712 P.2d 1270, 1277 (1986). 




                                                           12
attention to the following sections” including “Section 6, 7, and 8: WE ARE NOT AN

INSURER, Limitation of Liability, Hold Harmless, which, among other things, significantly

limits Protection One’s liability to you under this Contract.”42 The heading is written in plain

English and points the contracting party to the specific provisions in the contract that limit

Defendant’s liability; this could hardly be considered “hiding of clauses which are

disadvantageous to one party in a mass of fine print trivia or in places which are inconspicuous

to the party signing the contract.”43 Beyond the front-page heading, the phrasing of the clause is

comprehensible, and contrary to Plaintiffs’ assertion, the contract is neither written in

unnecessary legalese nor exploitative.

         Finally, assuming there is “unequal bargaining and economic power” here due to the

nature of the adhesion contract, Plaintiffs allege no facts to support an inference that there was

deceptive bargaining conduct at the time of contracting such that the contract should be found to

be unconscionable.44 Accordingly, the Court considers Plaintiffs’ additional arguments in light

of its finding that a valid, enforceable contract existed between the parties.

                    2.          Gross Negligence

         Plaintiffs assert that the contractual limitations of liability are unenforceable due to

allegations of gross negligence. Plaintiffs’ Complaint alleges that “[d]efendant’s negligent acts

and/or omissions were carried on with a wanton and conscious disregard for the rights and safety

of decedent and/or other clients of defendant similarly situated to decedent.”45 Similarly,


         42
              Doc. 10-1 at 1.
         43
              Willie, 549 P.2d at 906–07.
          44
             Plaintiff alleges, “the defendant took advantage of decedent’s inability to understand the language of the
service agreement.” Doc 12 at 30. However, this conclusory statement is not supported by facts, and accordingly, is
not entitled to a presumption of truth. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 556 (2007)).
         45
              Doc. 8 ¶¶ 34, 41. 




                                                         13
Plaintiff’s Reply states, “all of those issues are present in this case, including allegations of gross

and wanton negligence.” Certainly, under Kansas law, “[t]o the extent that the release attempts

to limit liability for gross negligence or willful and wanton conduct, it is unenforceable.”46 “To

establish wanton conduct, a plaintiff must make a two-pronged showing: (1) that the act was

‘performed with a realization of the imminence of danger’; and (2) that the act was performed

with ‘a reckless disregard [of] or complete indifference to the probable consequences of the

act.’”47 Plaintiffs’ conclusory allegations do not sufficiently allege wantonness or gross

negligence. To survive a motion to dismiss, Plaintiffs must allege “enough facts to state a claim

for relief that is plausible on its face.”48 Here, Plaintiffs have alleged no facts to support an

inference that Defendant acted wantonly. Accordingly, the Court finds that allegations of gross

negligence here do not bar enforcement of the otherwise enforceable contract.

                    3.         Suit Limitation Provision

        Paragraph 9 of decedent’s contract with ADT reads, “no claim or legal action either of us

may have arising out of this contract, your system, or our services (whether based on contract,

negligence, or otherwise) may be brought more than one year after the date the cause of action

for such claim accrued.”49 Defendant asserts that this provision is enforceable and bars

Plaintiffs’ suit.




        46
             Wolfgang v. Mid-Am. Motorsports, Inc., 898 F. Supp. 783, 788 (D. Kan. 1995).
        47
           Wagner v. Live Nation Motor Sports, Inc., 586 F.3d 1237, 1244 (10th Cir. 2009) (quoting Reeves v.
Carlson, 969 P.2d 252, 256 (Kan. 1998)).
        48
             Twombly, 550 U.S. at 570.
        49
             Doc. 10-1 ¶ 9. 




                                                        14
         Absent statutory prohibition, Kansas law permits a contracting party to limit the time of

its liability under a contract.50 Suit limitation provisions “encourage plaintiffs to use reasonable

and proper diligence in enforcing their rights and protect courts from having to resolve claims

years after the fact. In short, suit-limitation provisions serve a number of purposes even when

the insurer is not directly prejudiced by a late filing.”51 “[U]nder Kansas law, when a contract

does not violate an articulated public policy, parties may agree by contract to limit the time to

file suit, even if the applicable statute of limitations allows for a greater time period.”52

         Plaintiffs assert that the provision is unenforceable because wrongful death, survival, and

consumer protection claims invoke public policy concerns “of a greater magnitude” than other

causes of action protected from contractual limitation by Kansas courts. Plaintiffs cite no

authority in support of their contention that public policy forbids a one-year suit limitation for

survival actions or consumer protection claims, and the Court declines to make new law.

Further, even if a one-year contractual suit limitation is against public policy, Plaintiffs’ survival

and consumer protection claims are dismissed for failure to state a claim, as discussed below.

The Court first considers the effect of the suit limitation provision on Minor’s wrongful death

claim.




         50
             See, e.g., Coates v. Metro. Life Ins. Co., 515 F. Supp. 647, 650 (D. Kan.1981); Sibley v. Sprint Nextel
Corp., No. CIV.A. 08-2063-KHV, 2008 WL 2949564 n.7 (D. Kan. July 30, 2008) (upholding one-year limitation in
a suit alleging breach of KWPA and breach of contract).
         51
            B.S.C. Holding, Inc. v. Lexington Ins. Co., 625 F. App'x 906, 910 (10th Cir. 2015) (internal quotations
omitted); see also Pfeifer v. Fed. Exp. Corp., 304 P.3d 1226, 1234 (Kan. 2013) (holding that suit limitation
provision violated public policy in “circumstances in which there is a strongly held public policy interest at issue.”).
         52
            Infinity Energy Res. v. St. Paul Fire & Marine Ins. Co., No. 12-2685-JTM, 2013 WL 3792899, at *7 (D.
Kan. July 19, 2013).




                                                          15
         B. Minor’s Wrongful Death Claim

         Minor asserts that a one-year suit limitation for wrongful death claims is against Kansas

public policy, and further, that Minor’s minor status tolls any applicable suit limitation provision

or statute of limitations. Under Kansas law, a wrongful death claim requires that the decedent

“might have maintained the action had such person lived.”53 Kansas courts have not decided

whether a one-year contractual suit limitation is against public policy with regard to wrongful

death claims, nor have Kansas courts considered whether minority tolls a contractual suit

limitation agreed to by decedent. The Court considers these issues in turn.

         1. Contractual Limitation of Wrongful Death

         When considering whether public policy limits enforcement of an otherwise enforceable

contract, the Court must balance competing interests. On one hand, Kansas courts have

consistently recognized “the paramount importance of the freedom to contract.”54 On the other

hand, “[s]tatutes of limitation are creatures of the legislature and themselves an expression of

public policy on the rights to litigate.” In Pfeifer, the Kansas Supreme Court rejected a six-

month suit limitation provision for a retaliation claim arising under the Worker’s Compensation

Act. Minor argues that a wrongful death claim “invoke[s] public policy concerns of a greater

magnitude” than Pfeifer and accordingly, the court ought to find the one-year provision to be

contrary to public policy.

         In Pfeifer, the plaintiff brought a retaliatory discharge claim, alleging that her employer

fired her because she collected Worker’s Compensation.55 The plaintiff’s employment contract



         53
              K.S.A. § 60-1901. 
         54
            Pfeifer v. Fed. Exp. Corp., 304 P.3d 1226, 1230 (Kan. 2013) (citing Idbeis v. Wichita Surgical
Specialists, P.A., 112 P.3d 81, 91 (2005)).
         55
              Id. at 1228.




                                                         16
included a provision which required her to file suit within six months of her termination.56 The

Kansas Supreme Court reasoned that “Kansas has a ‘thoroughly established’ public policy

supporting injured workers’ rights to pursue remedies for their on-the-job injuries and opposing

retaliation against them from exercising their rights.”57 The court emphasized that the tort at

issue “rested on a principle of deterrence against employer reprisal for an employee’s exercise of

a legal right” and found that the contract “weakened [the plaintiff’s] right to pursue a cause of

action and potentially subverts the public interest in deterring employer misconduct.”58 Further,

the court found that “restricting an employee’s time to bring a retaliatory discharge claim for a

job termination . . . necessarily impeded the enforcement of that right and the public policy

underlying it.”59

         The Pfeifer court relied on Hunter v. American Rentals in holding that the contractual

limitation would impede a legislative purpose.60 In Hunter, the Kansas Supreme Court found a

contract provision eliminating liability for ineffective towing equipment was void because the

contract provision directly undermined the legislative purpose of a Kansas statute that

specifically required Defendant to provide safe towing equipment.61 The court found that public

policy required the court to uphold the specific statutory duty—providing safe trailer hitches—

the company owed to its customers and the general public, despite the contractual wavier.62


         56
              Id. at 1229.
         57
              Id. at 1232.
         58
              Id. at 1233.
         59
              Id. at 1234.
         60
              Hunter v. American Rentals, 371 P.2d 131 (Kan. 1962).
         61
             Id. at 133 (“G.S.1949, Chapter 8, Article 5 . . . § 8-5, 118 provides: a) When one vehicle is towing
another the drawbar or other connection shall be of sufficient strength to pull, stop and hold all weight towed
thereby . . . . (b) In addition to the drawbar connections between any two such vehicles there shall be provided an
adequate safety hitch.”).
         62
              Id.




                                                         17
         Minor asserts that wrongful death “invoke[s] public policy concerns of a greater

magnitude than the retaliatory discharge claim protected by the Pfeifer court,” and asserts that

Kansas law supports this finding.63 Certainly the creation of the wrongful death cause of action

is a matter of public policy and properly the jurisdiction of the legislature.64 However, Minor

points to no statute or policy that would be undermined by a one-year contractual limitation on

the cause of action. The contractual provision at issue here provides one year from “the date the

cause of action for such claim accrued” for the action to be brought.65 Unlike in Pfeifer, a

contractual limitation of one year does not “effectively weaken[]” Minor’s rights nor does it

“subvert the public interest in deterring” misconduct. Further, no specific statutory duty or

legislative purpose is undermined. Indeed, Minor’s assertion that the claim invokes “public

policy concerns of a greater magnitude than the retaliatory discharge claim” is unavailing. It is

not the magnitude of the public policy that is dispositive, but rather the specific, articulable

public policy that requires abrogation of parties’ freedom to contract. Accordingly, the Court

finds that the one-year contractual limitation on Minor’s wrongful death claim is not contrary to

Kansas public policy.




         63
           Doc. 12 at 19. Plaintiff cites Byrd v. Wesley Med. Ctr., where the court reasoned that “we recognize
wrongful death actions because of the great value we place on human life.” Byrd v. Wesley Med. Ctr., 699 P.2d 459,
468 (Kan. 1985). Notably, Byrd concerned the creation of a wrongful death cause of action and did not address the
issues present here.
         64
            See e.g., Humes v. Clinton, 792 P.2d 1032, 1037 (Kan. 1990) (“We further believe
the public policy decision to extend liability under the wrongful death act is properly left to the legislature.”).
         65
            Doc. 10-1 ¶ 9. Notably, accrual, and therefore the timing of the one-year suit limitation, is determined by
Kansas law. K.S.A § 60-513; Davidson v. Denning, 914 P.2d 936, 948 (Kan. 1996) (“The discovery rule, as
codified at K.S.A. 60-513(b) and (c), states that the limitations period starts when the “fact of injury” is “reasonably
ascertainable.” The phrase “reasonably ascertainable” means that a plaintiff has the obligation to reasonably
investigate available sources that contain the facts of the death and its wrongful causation.”). 




                                                            18
       2. Tolling of the Wrongful Death Claim

       Minor asserts that even if the one-year provision is enforceable, under K.S.A. § 60-515,

the suit limitation is tolled based on his minor status. In Mason v. Gerin Corp., the Kansas

Supreme Court found that expiration of decedent’s own statute of limitations prior to his death

bars a wrongful death claim by his heirs.66 In Mason, the court explicitly considered and rejected

a line of cases that found it was improper to “permit the action of the decedent prior to his death

to defeat the cause of action in favor of his personal representative.”67 The court declined to

follow this reasoning in light of the plain language of the Kansas statute and Kansas precedent.68

The court found the personal representative’s action time-barred because “[t]he condition

specified in the wrongful death statute requiring that the injured party have the capacity to

maintain the action had he or she lived is not fulfilled.”69 In Mason, the Court also recognized

that under Kansas law, a wrongful death action could not be maintained if the “decedent’s claim

was satisfied by settlement during his lifetime.”70

       In Frost v. Hardin, the Kansas Supreme Court, adopting the opinion of the Kansas Court

of Appeals, found that a wrongful death action by minor children was not barred by the statute of

limitations simply because the action would be barred if brought by the widow mother.71 The

court found that the children’s minority tolled the statute of limitations in a wrongful death

action, just as it would any other claim brought by a minor, because the court was unable to




       66
            Mason v. Gerin Corp., 647 P.2d 1340, 1345 (Kan. 1982).
       67
            Id. at 1343.
       68
            Id.
       69
            Id. at 1345.
       70
            Id. (citing Goodyear, Administratrix v. Railway Co., 220 P. 282, 287–88 (Kan. 1923)).
       71
            Frost v. Hardin, 571 P.2d 11, 16–17 (Kan. Ct. App. 1977), opinion adopted, 577 P.2d 1172 (Kan. 1978).




                                                        19
“perceive any such public policy in the Kansas statutes which would override the specific tolling

provisions of 60-515(a).”72

        Unlike Frost, here, the question is whether a minor child is barred by a contractual

limitation that would bar suit by the decedent herself, not a statute of limitations that would bar

adult heirs. A condition precedent to a claim under the Kansas wrongful death statute is that the

decedent “might have maintained the action” had they lived.73 Here, decedent could not have

maintained any action brought more than one year after her death, and prior to the expiration of

that year, her recovery was contractually limited to $247.94. As in Mason, the actions and

decisions of decedent prior to her death limits the ability of her heirs to recover for wrongful

death. In Frost, the court found that no public policy overcame K.S.A. § 60-515. Kansas courts,

however, have found that Kansas public policy supports reasonable risk-allocations provisions in

contracts, including suit limitation provisions that shorten the legislative statute of limitations.74

Defendant also correctly notes that to allow Minor to escape this contractual limitation, while

upholding the contract’s applicability as to Administrator, would require decedent’s estate to

indemnify and hold Defendant harmless against Minor’s wrongful death claim.75

        Alternatively, Minor asserts that he is not barred by a contractual limitation because he is

not in privity of contract. Privity of contract is “essential to the maintenance of any action on




        72
             Id.
        73
           Cf. Grp. Health Ass'n, Inc. v. Gatlin, 463 A.2d 700, 702 (D.C. 1983) (holding that because the condition
precedent in the statute—bringing suit within one year—was not met, the minor children of decedent could not bring
a wrongful death suit pursuant to a tolling of the statute of limitations based on their minority)
        74
           See e.g., Peter’s Clothiers, Inc. v. Nat’l Guardian Sec. Servs. Corp., 994 F. Supp. 1343, 1348 (D. Kan.
1998); Infinity Energy Res. v. St. Paul Fire & Marine Ins. Co., No. 12-2685-JTM, 2013 WL 3792899, at *7 (D. Kan.
July 19, 2013).
        75
             Doc. 10-1 ¶ 8.




                                                        20
any contract . . . in respect of the matter sued on.”76 Here, the matter sued on is the wrongful

death of decedent, who was in privity of contract. The wrongful death claim is one the decedent

“might have maintained” had the person lived.77 Accordingly, it is decedent’s privity of contract

that is required in a wrongful death suit, not Minor’s. Minor’s status as a minor does not change

the Court’s analysis or the condition precedent. Accordingly, the Court finds that Minor’s

wrongful death claim is subject to the contractual limitations, and is accordingly, time-barred.

         C. Count II: Administrator’s Negligence Claim

         Administrator brings a claim for negligence under K.S.A. § 60-1801, alleging Defendant

owed decedent and Minor certain duties separate and apart from its contractual duties: 1)

exercising a reasonable degree of care in monitoring and responding to alerts; 2) duties

affirmatively assumed through specific promises and representations in promotion materials, and

3) duties arising from the Restatement of Torts §§ 323 and 324A.78

         Defendants argue that Administrator’s negligence claims should be dismissed because

“the existence of a contractual relationship bars the assertion of tort claims covering the same

subject matter governed by the contract. . . . Stated another way, tort duties may not be imposed

on a party where the party’s duties and rights are specifically defined by contract.”79 When

parties contemplate a remedy in the event of a breach of contract, the bargained-for existence of

a contractual remedy displaces the imposition of tort duties and default consequences.80


          76
             State ex rel. Stovall v. Reliance Ins. Co., 107 P.3d 1219, 1231 (Kan. 2005) (quoting Prof’l Lens Plan,
Inc. v. Polaris Leasing Corp., 675 P.2d 887, 891 (Kan. 1984)).
         77
              KSA § 60-1901.
         78
          Restatement (Second) of Torts § 323 (1934) (Negligent Performance of Undertaking to Render Services);
Restatement (Second) of Torts § 324A (1934) (Duty of One Who Takes Charge of Another Who is Helpless).
         79
          Horizon Holdings, LLC v. Genmar Holdings, Inc., 241 F. Supp. 2d 1123, 1151–52 (D. Kan. 2002) (citing
Atchison Casting Corp. v. Dofasco, Inc., 889 F. Supp. 1145, 1461 (D. Kan. 1995)).
         80
              Universal Premium Acceptance Corp. v. Oxford Bank & Trust, 277 F. Supp. 2d 1120, 1129–30 (D. Kan.
2003).




                                                          21
Nevertheless, a party may be liable in tort for breaching an independent duty toward another,

even where the relationship creating such a duty originates in the parties’ contract.81 “[T]he key

difference is whether the contract calls for a specific result.”82 Under Kansas law, a contract and

tort action may arise out of the same set of facts.83 “When the same conduct could satisfy the

elements of both a breach of contract or of an independent tort, unless the conduct is permitted

by the express provisions of a contract, a plaintiff may pursue both remedies.”84

        Administrator cites Burcham and Bittel in support of his contention that he has pleaded

multiple duties independent of the service contract.85 Unlike in Bittel, however, there is an

enforceable contract between the parties, and distinct from Burcham, there are no fiduciary

duties that arose separate from the alarm monitoring contract.86 The duties Defendant allegedly

breached were Defendant’s contractual duties to monitor and respond to the alarm system, which

were specifically outlined in the contract; indeed, the contract called “for a specific result,”

namely, the procedure Defendant would follow in the event of an alarm.87 Further, the contract

expressly disclaimed any other promises or representations apart from those specifically

contracted for.




        81
             Id. at 1130.
        82
          Clark v. Assocs. Comm. Corp., 149 F.R.D. 629, 636 (D. Kan. 1993) (quoting Hunt v. KMG Main
Hurdman, 839 P.2d 45, syl. ¶ 4 (Kan. Ct. App. 1992)); see also Fed. Kemper Life Assurance Co. v. Ellis, 28 F.3d
1033, 1042 n.10 (10th Cir. 1994); Brady v. United States, No. 96-1106-MLB, 1997 WL 321300, at *1 (D. Kan. Apr.
8, 1997).
        83
           Burcham v. Unison Bancorp, Inc., 77 P.3d 130, 146 (Kan. 2003); Bittel v. Farm Credit Servs. of Cent.
Kan., 962 P.2d 491, 497–98 (Kan. 1988); see also Shields v. U.S. Bank Nat’l Assn. N.D., No. 05-2073-CM, 2005
WL 3335099, at *2 (D. Kan. Dec. 7, 2005).
        84
             Bittel, 962 P.2d at 498.
        85
             Burcham, 77 P.3d at 150; Bittel 962 P.2d at 499.
        86
          See Accountable Health Sols., LLC v. Wellness Corp. Sols., LLC, No. 16-2494-DDC-TJJ, 2017 WL
6039537, at *12 (D. Kan. Dec. 6, 2017) (distinguishing Bittel and Burcham under similar circumstances).
        87
             Id. at 4, ¶ 10; Clark, 149 F.R.D. at 636.




                                                          22
         Finally, the duties Administrator alleges arise under the Restatement—Negligent

Performance of Undertaking to Render Services and Duty of One Who Takes Charge of Another

Who is Helpless—are not adequately pleaded. Plaintiffs have alleged no facts to support a claim

that Defendant “gratuitously render[ed] services” or “[took] charge of another who is helpless”88

Defendant’s duties toward Administrator arose specifically and exclusively from its contractual

duties to monitor and respond, not Kansas common law. Accordingly, Administrator’s

negligence claim is dismissed.

         D. Counts III, IV, V: All Plaintiffs’ Fraud and KCPA Violations Claims

         Pursuant to Fed. R. Civ. P. 9(b), when “alleging fraud or mistake, a party must state with

particularity the circumstances constituting fraud or mistake.” This provision “applies to

allegations of deceptive trade practices under the KCPA.”89 Thus, to survive a motion to

dismiss, an allegation of deceptive practices under the KCPA “must set forth the time, place, and

contents of the false representation, the identity of the party making the false statements and the

consequences thereof.”90 Similarly, Plaintiffs’ fraud claims brought pursuant to K.S.A. § 60-

1801 must meet the particularity requirement of Rule 9(b).91 Accordingly, the Court considers

all of Plaintiffs’ fraud claims together.

         Although Plaintiffs have pleaded with particularity the content of the statements, they

have not sufficiently pleaded when the representation was made to Plaintiff. Plaintiff argues that

they have satisfied the “when” requirement by pleading that “up to the date of filing of this



         88
              Restatement (First) of Torts § 323 (1934); Restatement (First) of Torts § 324A (1934).
         89
            Thompson v. Jiffy Lube Int’l Inc., 505 F. Supp. 2d 907, 930 (D. Kan. 2007) (citing In re Univ. Serv. Fund
Tel. Billing Practices Litig., 300 F. Supp. 2d 1107, 1150 (D. Kan. 2003)). 
         90
              Id. at 930 (internal quotation marks and citations omitted).
         91
            Fed. R. Civ. P. 9(b) (“In all averments of fraud or mistake, the circumstances constituting fraud or
mistake shall be stated with particularity.”).




                                                            23
complaint, all of the representations contained in paragraphs 58-65 remain on defendant’s

website.” As this Court explained in Jamieson, allegations reflecting such broad time periods are

not sufficiently particular for purposes of Rule 9(b).92 Here, Plaintiffs’ have alleged no facts as

to when decedent saw or relied upon these representations, and accordingly, their fraud claims

fail to meet the particularity requirement.

        Further, Plaintiffs have failed to demonstrate they were aggrieved. In addition to

pleading the when, where, what, and who of the alleged misrepresentations, a plaintiff bringing a

KCPA claim must allege she is an “aggrieved consumer,” that is, she “suffered some ‘loss or

injury’ as a result of the violation.”93 In Finstad v. Washburn University of Topeka, students in

Washburn University’s paralegal program alleged a KCPA violation based on misrepresentations

in the University’s course catalog advertising the program as accredited, when in fact it was

not.94 The district court granted the University’s motion for summary judgment because the

students had not demonstrated a causal link between the University’s false statement and the

injuries the students suffered as a result of their enrollment in the program.95 In upholding the

district court’s finding, the Kansas Supreme Court clarified that the KCPA incorporates a

causation requirement based on the requirement that a plaintiff bringing a private cause of action

under the Act suffer some loss or injury “as a result of the violation” of the Act.96 Because the




        92
             Jamieson v. Vatteron Educational Ctr., Inc., 473 F. Supp. 2d 1153, 1157 (D. Kan. 2007).
       93
          Caputo v. Prof’l Recovery Servs., Inc., 261 F. Supp. 2d 1249, 1261 (D. Kan. 2003) (citing Finstad v.
Washburn Univ., 845 P.2d 685 (Kan. 1993)).
        94
             845 P.2d at 692.
        95
             Id. at 688.
        96
             Id. at 692.




                                                         24
students did not rely on the false statement, they could not establish that they were “aggrieved”

by a KCPA violation.97 The court further explained that

                   many, if not all, of the students were unaware of the statement.
                   Many enrolled prior to the publication of the statement in the
                   university catalogue. Nor is there any showing that any of the
                   students suffered injury or loss as a result of the publication of the
                   statement. The students enrolled and paid the tuition. By so
                   doing, they were consumers under the KCPA; however, the Act
                   requires more in that they must also be aggrieved by the
                   violation.98

       Similarly, the Court finds here that Plaintiffs have failed to allege plausible facts that

decedent was an “aggrieved” consumer within the meaning of the KCPA. Plaintiffs have alleged

no facts to show that decedent was aware of the statements on the website or that she relied upon

them. Thus, the Court finds that Plaintiffs have failed to plead the element of causation required

to plausibly allege that decedent was an “aggrieved consumer” under the KCPA.

       Because Plaintiffs have not pleaded the elements of their fraud claims with particularity,

and because they have not presented plausible allegations that decedent was “aggrieved” by

Defendant’s alleged violation of the KCPA, the Court dismisses Plaintiffs’ fraud and KCPA

claims. Plaintiffs request that the Court grant them leave to amend the Complaint to plead their

claims with particularity in the event the Court finds their allegations insufficient to state a fraud

claim. D. Kan. Rule 15.1 requires that a party moving for leave to amend attach a proposed

pleading so that the Court can determine whether leave to amend is appropriate.99 “This Court

does not routinely grant leave to amend a motion to dismiss in the absence of a motion for leave

to amend, or at least some representation that there are additional facts that may cure the



       97
            Id. at 691.
       98
            Id.
       99
            D. Kan. Rule 15.1.




                                                     25
deficiency.”100 Plaintiffs provide neither a proposed pleading nor any indication that they can

present additional facts to cure the deficiencies the Court has identified above. Accordingly,

Plaintiffs are denied leave to amend, and their fraud and KCPA claims are dismissed.

            E. Counts VI and VII: All Plaintiffs’ Warranty Claims

            Finally, the court considers whether Plaintiffs’ have sufficiently alleged express and

implied warranty claims.

                        1.       Express Warranty

            Plaintiffs assert that Defendant made “representations of fact or promise relating to the

security system, including but not limited to” the representations found on Defendant’s website,

and that these representations became part of the basis of the bargain.101

            “Despite the general rule that express warranties, once made, may not be disclaimed,

courts will uphold disclaimers if the parties clearly intended to finalize their agreement in one

writing.”102 Here, the contract between decedent and Defendant includes an explicit integration

clause, which disclaims an representations, promises, or express or implied warranties.103

Kansas courts have routinely dismissed claims for express warranty under similar circumstances

when a party has disclaimed warranties in a written contract.104 Accordingly, the Court finds

that Plaintiffs’ express warranty claims are subject to dismissal.




            100
                  McCoy v. City of Independence, Kan., No. 12-1211-JAR-JPO, 2013 WL 424858, at *1 n.3 (D. Kan. Feb.
4, 2013).
            101
                  Doc. 8 ¶ 88.
            102
                  Ray Martin Painting, Inc. v. Ameron, Inc., 638 F. Supp. 768, 774 (D. Kan. 1986). 
            103
                  Doc. 10-2 ¶ 22.
        104
            See Moore v. Climate Corp., No. 15-4916-DDC-KGS, 2016 WL 4527991, at *7 (D. Kan. Aug. 30,
2016) (collecting cases).




                                                              26
                   2.          Implied Warranty

        Plaintiffs assert an implied warranty of fitness for a particular purpose and argue that

under KSA § 50-639, a supplier may not exclude, modify, or otherwise limit this warranty.

Defendant argues 1) this limitation is not applicable because this was a contract for services, not

goods, and alternatively, 2) no implied warranty of fitness for a particular purpose existed

because the goods were acquired for the ordinary purpose for which such goods are generally

used.

        Implied statutory or common-law warranties can exist outside of the ambit of the UCC.105

However, K.S.A. § 50-639 applies “only where the subject of the consumer transaction is

property and not services.”106 K.S.A. § 50-624(j) defines property as “real estate, goods and

intangible personal property.”107 In the Third Amended Complaint, Plaintiffs allege,

                   Defendant breached the implied warranty of fitness for a particular
                   purpose regarding the home security system and the subsequent
                   monitoring services, when emergency services were not contacted
                   after a glass break and again after the expansion model failure.
                   Defendant further breached this warranty by using an unlisted
                   telephone number to call decedent and her grandmother that did
                   not identify defendant as caller.108

Plaintiffs assert that they have pleaded claims based on goods because their allegations stem

from failure of “defendant’s integrated security system . . . which is connected to the defendant’s

call center and its systems” and the “system failed because it dialed a call-back number using an

unlisted number.”109



        105
              Corral v. Rollins Protective Servs. Co., 732 P.2d 1260, 1269 (Kan. 1987). 
        106
              Moler v. Melzer, 942 P.2d 643, 645 (Kan. Ct. App. 1997) (emphasis in original).
        107
              K.S.A. § 50-624(k)(3).
        108
              Doc. 8 ¶ 85.
        109
              Doc. 12 at 31.




                                                          27
         In Franklin v. Northwest Drilling Co., the defendant equipped the plaintiff’s well with a

pump and motor and the contract between the parties included both an agreement for services

and the cost of the equipment.110 The Court found that in “the absence of an express provision

guaranteeing the results of a well drilling contract there is no implied warranty on the part of a

driller” as to the services portion of the contract.111 Accordingly, the mere fact that a good was

contracted for is not dispositive.

         Plaintiffs cite Corral v. Rollins Protective Services Co. in support of their contention that

an implied warranty exists for alarm systems under K.S.A. § 50-639. However, the Court finds

the present case distinguishable. In Corral, the plaintiff alleged that “the alarm system failed to

function,” namely, that the good failed to function as warranted. Here, Plaintiffs do not allege

that the good failed to function; rather, they allege that the service portion of the contract was not

upheld, namely, that despite receiving a “sensor tamper” and “expansion module failure,” the

“defendant did not call any individual or emergency services.”112 Similarly, Plaintiffs’ allegation

that the telephone number was unlisted pertains to the same service: Defendant’s response to the

alarm activation.

         Even if the Court found that the warranty applied based on a sale of “property,” Plaintiffs

have failed to adequately plead an implied warranty of fitness for a particular purpose. An

implied warranty of fitness for a particular purpose exists “[w]here the seller at the time of

contracting has reason to know any particular purpose for which the goods are required and that




         110
               Franklin v. Nw. Drilling Co., 524 P.2d 1194, 1200–01 (Kan. 1974).
         111
             Id. at 1202. Other courts have found contracts that include both an installation of goods and subsequent
services to be service contracts. See Higgins v. Lauritzen, 530 N.W.2d 171, 173 (Mich. Ct. App. 1995) (collecting
cases).
         112
               Doc. 8, ¶¶ 17, 18.




                                                          28
the buyer is relying on the seller’s skill or judgment to select or furnish suitable goods.”113

Whether or not an implied warranty of fitness for a particular purpose arises in any individual

case is a question of fact to be determined by the circumstances of the contracting.114

        A defining characteristic of the implied warranty of fitness for a particular purpose is that

the goods contracted for are used for a particular, rather than ordinary, purpose.115 The warranty

of fitness for a particular purpose is frequently confused with the implied warranty of

merchantability, which covers fitness for ordinary purposes.116 But “[t]he warranty of fitness for

a particular purpose is narrower, more specific, and more precise.”117 Thus, “[w]hen goods are

acquired for the ordinary purposes for which such goods are generally used, no implied warranty

of fitness for a particular purpose arises. A use for ordinary purposes falls within the concept of

merchantability.”118 The comments to K.S.A. § 84-2-315 provide the following guidance as to

this element of an implied warranty of fitness for a particular purpose:

                     A “particular purpose” differs from the ordinary purpose for which
                     the goods are used in that it envisages a specific use by the buyer
                     which is peculiar to the nature of his business whereas the ordinary
                     purposes for which goods are used are those envisaged in the
                     concept of merchantability and go to uses which are customarily
                     made of the goods in question. For example, shoes are generally
                     used for the purpose of walking upon ordinary ground, but a seller
                     may know that a particular pair was selected to be used for
                     climbing mountains.119



         113
             K.S.A. § 84-2-315; Golden v. Den-Mat Corp., 276 P.3d 773, 799 (Kan. Ct. App. 2012); CB Lodging,
LLC v. i3tel, LLC, No. 08-2310-JAR, 2008 WL 4717092, at *3 (D. Kan. Oct. 20, 2008).
        114
               K.S.A. § 84-2-315, cmt. 1; see CB Lodging, 2008 WL 4717092, at *3.
        115
               E.g., Smith v. Stewart, 667 P.2d 358, 361–62 (Kan. 1983) (citations omitted).
        116
               Int’l Petroleum Servs., Inc. v. S & N Well Serv., Inc., 639 P.2d 29, 37 (Kan. 1982).
         117
               Id.
        118
           Stover v. Eagle Prod., Inc., 896 F. Supp. 1085, 1091 (D. Kan. 1995) (citing Smith v. Stewart, 667 P.2d
358, 362 (Kan. 1983)) (emphasis in original).
        119
               K.S.A. § 84-2-315, cmt. 2.




                                                            29
Thus, for an implied warranty of fitness for a particular purpose to arise, the goods must be used

for a particular purpose, and the seller must have reason to know of the buyer’s particular

purpose for the goods.120

       Defendant argues that Plaintiffs have alleged no facts to show decedent’s intended use of

the equipment was any different from the use of the equipment by other customers. The ordinary

purpose of a home security system is monitoring home security. Plaintiffs have alleged no facts

to support a finding that decedent intended to use the equipment in any particular way outside of

its ordinary use, namely, home monitoring. Accordingly, Plaintiffs claim for implied warranty

of fitness for a particular purpose is dismissed.

       IT IS THEREFORE ORDERED BY THE COURT that Defendant’s Motion to

Dismiss (Doc. 9) is granted.

       IT IS SO ORDERED.

       Dated: November 19, 2018

                                                         S/ Julie A. Robinson
                                                         JULIE A. ROBINSON
                                                         CHIEF UNITED STATES DISTRICT JUDGE




       120
             Danaher v. Wild Oats Mkts., Inc., No. 08-2293-DJW, 2011 WL 2969314, at *4 (D. Kan. July 20, 2011).




                                                       30
